                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 VIRGIL A. STALLONE,                              )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )          No. 4:19-cv-1212-JMB
                                                  )
 BILL BOWYER, et al.,                             )
                                                  )
                 Defendants.                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of a motion filed by plaintiff Virgil A. Stallone.

Therein, plaintiff states he moves to “cancel this lawsuit as I have decided not to proceed forward.”

(ECF No. 7). The Court construes plaintiff’s motion as a notice of voluntary dismissal filed

pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, and will order the dismissal of this

case, without prejudice. This dismissal will not count as a “strike” under 28 U.S.C. § 1915(g).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 7) is GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED, without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this __24th_ day of July, 2019.




                                                  RODNEY W. SIPPEL
                                                  UNITED STATES DISTRICT JUDGE
